DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Hild on 3/16/2021.
The application has been amended as follows: 

1. 	An inverter comprising: 
a fin structure vertically orientated on a supporting substrate, the fin structure including both a resistive portion and a semiconductor portion monolithically integrated into a same fin structure that provides the fin structure vertically orientated on the supporting substrate; 
a transistor comprising a channel region present in the semiconductor portion of the fin structure and a gate all around (GAA) gate structure present on the channel region, wherein the gate all around gate structure comprises a gate dielectric directly on the channel region of the semiconductor portion of the fin structure and a gate electrode directly on the gate dielectric; and 
a passive resistor provided in the resistive portion of the fin structure positioned between the supporting substrate and the semiconductor portion of the fin structure and present on an electrically conductive material layer, wherein the channel region of the transistor and the passive resistor in the resistive portion of the fin structure are integrated into the same fin structure, an ,
wherein the transistor includes a first source/drain region provided by a doped semiconductor layer present on the supporting substrate, and a second source/drain region is present at an end of the semiconductor portion of the fin structure opposite the first source/drain region,
wherein the passive resistor is in direct contact with the second source/drain region of the semiconductor portion of the fin structure,
wherein the second source/drain region is laterally surrounded by and electrically connected to a metal line.

2. 	(Canceled)

3. 	The inverter of  claim 1, wherein the second source/drain region comprise epitaxial semiconductor material formed on sidewalls of the semiconductor portion of the fin structure.

4.	(Canceled)

5.	The inverter of  claim 1, wherein the resistive portion of the fin structure that provides the passive resistor is comprised of epitaxial semiconductor material doped to have a higher resistivity than the semiconductor portion of the fin structure.

7-18. 	(Canceled)

Allowable Subject Matter
Claims 1, 3, 5-6 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Masuoka (US 2013/0153989) in view of Sze (Sze et al., Physics of Semiconductor Devices, John Wiley & Sons, Inc. 2007, page 295), teaches .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811